Citation Nr: 1207748	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entailment to service connection for residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty in the US Army from April 1951 to April 1954.  Included in the three years of service was duty in the Republic of Korea where the appellant earned the Combat Infantryman's Badge (CIB).  It is noted that the Veteran has dementia and that his daughter holds power of attorney.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of August 2007 of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois. 

In July 2009, and again in December 2010, the Board remanded the claim for service connection for residuals of dental trauma for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue on appeal, the Board has previously remanded the claim to ensure that the Veteran had been provided adequate notice regarding this claim.  Most recently, in December 2010, the Board mandated that the Veteran be sent a VCAA letter that specifically explained dental claim and how the Veteran could prevail on his claim for benefits.  The Veteran has been sent several VCAA letters; including two after the most recent Board remand (see December 2010 and December 2011 letters); however, as pointed out by the Veteran's representative, no letter has contained the information that the Board directed.  Rather, the letters merely addressed service connection in general.  Thus the mandate presented by the Board again was not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  The appellant and his daughter, who has power of attorney, should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The letter should specifically cover dental claims and how the appellant can prevail on his claim for benefits.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder.  

In particular, the RO/AMC should inform concerning the type of evidence required to substantiate this claim. The appellant and his daughter should also be informed that the RO will assist him in obtaining identified evidence, should he require such assistance. They should additionally be informed of any information and evidence not of record that is necessary to substantiate his claim and about the information and evidence that VA will seek to provide. 

2.  The RO should review the claims folder and ensure that all of the foregoing action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for ----should be readjudicated, if necessary.  If the benefit sought is not granted, the Veteran, his daughter, and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



